 



Exhibit 10. 3
OXiGENE, Inc.
Named Executive Officers Compensation Arrangements
     The following are our named executive officers. Their annual base salaries
for 2005 are as follows:

              Named Executive Officer   Position   2005 Salary
Frederick W. Driscoll
  President and Chief Executive Officer   $ 325,000  
David Chaplin
  Chief Scientific Officer and Head of        

  Research and Development   $ 325,000  
Scott Young (1)
  Chief Operating Officer   $ 240,000  
James B. Murphy (1)
  Vice President and Chief Financial Officer   $ 220,000  

 

(1)   The annual base salaries listed for both Mr. Young and Mr. Murphy became
effective in June 2005.

 